DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s submission of the English translation 10/18/2022 has been acknowledged. Therefore, the instant application has obtained the benefit of the foreign priority under 35 U.S.C. 119(a)-(d) with respect to CN201710459795.6 and its filing date of 06/16/2017.
	Applicant's arguments filed 10/18/2022 with respect to claim(s) 1, 6, 11, and 16 have been considered but are moot in view of the “new” ground(s) of rejection. Particularly, Applicant amends the claims and argues that Han et al. (US 2019/0052437 A1) does not teach the amendment. A reconsideration of previously applied reference Park et al. (US 2019/0246416 A1) teaches the amendment. For example, the amendment recites “in each of the P mapping relationships, at least two of the N candidate sequences are different but correspond to same candidate information”. First, the claim language only requires “at least two of the N candidate sequences” to be different for a same candidate information. Second, the Examiner has interpreted the amendment in light of the specification, i.e., [0100], [0112]-[0113], and table 1 appear to teach two N candidate sequences of two of the P mapping relationships are different but correspond to the same candidate information, i.e., Mapping #1 and Mapping #2 have candidate sequence #1(0) and candidate sequence #2(6), respectively, that correspond to a same candidate information #1(A, N). Therefore, the Examiner submits that Park teaches the amendment in table 7: four mappings where three sequences are different for a same gray code.

Examiner’s Note
	An attempt to contact the Applicant (Baile Xie, Reg. No. 78,380) to discuss the claim amendment in view of the specification was made on 11/04/2022. However, no response was received.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter referred to as AAPA) of the instant application # 16/715738 (mapping is based on PGPub 2020/0119848 A1) in view of Park et al. (US 2019/0246416 A1).

Regarding claim 1, AAPA discloses A method, comprising:
generating, by a terminal device, first information ([0128], [0132], table 2: terminal device #A generates sequence #A for a 1 bit feedback information #A (=first information). Note: [0003] discloses the terminal device can transmit K bits information), wherein the first information indicates a receiving status of downlink data ([0128], [0132], table 2: feedback information #A indicates receiving status of transport block #A (=downlink data). [0124]: transport block is downlink data);
determining, by the terminal device, a first sequence from N candidate sequences based on the first information ([0128], [0131]-[0132], table 2: terminal device #A has 2 candidate sequences #A1 and #A2 (=N candidate sequences) corresponding to a time-frequency resource and uses candidate sequence #A1 (=first sequence) based on the feedback information #A having a receiving status of ACK. [0071]: candidate sequence y_s,i is generated based on a formula), N being an integer greater than 1 ([0132]: the value 2 (=N) of 2 candidate sequences #A1 and #A2 (=N candidate sequences) is an integer greater than 1), wherein:
the first information belongs to N candidate information ([0128], [0132], table 2: feedback information #A is either ACK or NACK of the 2 candidate information (=N candidate information)), 
a mapping between the first information and the first sequence belongs to P mapping relationships ([0128], [0131]-[0132], table 2: feedback information #A is mapped to candidate sequence #A1 for ACK which is one of 2 mapping relationships (=P mapping relationships); the other mapping relationship is feedback information #A mapped to candidate sequence #A2 for NACK. Both mapping relationships correspond to time-frequency resource because candidate sequences #A1 and #A2 are carried on the time-frequency resource),
the N candidate sequences are generated based on N dedicated cyclic shift values and a first initial cyclic shift value ([0128], [0132], table 2: 2 candidate sequences #A1 and #A2 are generated based on corresponding cyclic shift values 0 and 6 generated by a network device for terminal device #A (see n_s) (=N dedicated cyclic shift values) and an initial cyclic shift value 0 corresponding to terminal device #A (see a_0) (=first initial cyclic shift value). [0071]: a_0 denotes initial cyclic shift values and n_s denotes dedicated cyclic shift values), 
the N dedicated cyclic shift values are dedicated parameters respectively used to generate the N candidate sequences ([0071], table 2: n_s values are dedicated parameters to generate each of the P candidate sequences, i.e. 2 candidate sequences #A1 and #A2), 
the first initial cyclic shift value is a common parameter used to generate the N candidate sequences ([0071], table 2: a_0 is a common parameter used to generate the P candidate sequences, i.e., 2 candidate sequences #A1 and #A2), and 
sending, by the terminal device, the first sequence ([0128], [0131]-[0132]: terminal device #A sends sequence #A carried on the time-frequency resource, i.e., sequence #A1 for ACK, to network device).
AAPA does not disclose each of the P mapping relationships comprises N one-to-one mappings between the N candidate information and the N candidate sequences and in each of the P mapping relationships, at least two of the N candidate sequences are different but correspond to same candidate information, wherein the same candidate information belongs to L candidate information in the N candidate information, both P and L are integers greater than 1, and L is less than or equal to N.
However, Park discloses each of the P mapping relationships comprises N one-to-one mappings between the N candidate information and the N candidate sequences (table 7: each of the 4 mappings 1-4 (=P mapping relationships) comprises 4 one-to-one mappings (=for mapping 1, SEQ1 is mapped to gray code 00, SEQ2 is mapped to gray code 01, SEQ3 is mapped to gray code 11, and SEQ4 is mapped to gray code 10) between the 4 gray codes 00, 01, 11, and 10 (=N candidate information) and the 4 sequences SEQ1-SEQ4 (=N candidate sequences)); and
in each of the P mapping relationships, at least two of the N candidate sequences are different but correspond to same candidate information (table 7: in each of the 4 mappings, 3 sequences are different for a same candidate information, i.e., gray code 1 (=same candidate information) is associated with SEQ1, SEQ3, and SEQ4), wherein the same candidate information belongs to L candidate information in the N candidate information ([0246], table 7: gray code 01 (=same candidate information) belongs to 4 gray codes (=L candidate information) in the 4 gray codes (=N candidate information)), both P and L are integers greater than 1 (table 7: 4 mappings (=P) and 4 gray codes (=L) are greater than 1), and L is less than or equal to N (table 7: 4 gray codes (=L) is equal to 4 gray codes (=N)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the 1 bit feedback information #A as disclosed by AAPA in [0128]-[0130] with respect to table 2, which is a variable bit K, as taught by AAPA in [0003], to be a 2 bit with multiple mappings where three sequences are different for a same gray code, as taught by Park. 
Doing so provides sequences that are distinguished from each other so that the Hamming distance between UCI bits is small (Park: [0245]) because the amount of UCI can be 1 or 2 bits in a short PUCCH and the selected sequence are designed to satisfy a low peak power-to-average power ratio property (Park: [0134]).

Regarding claim 11, AAPA discloses An apparatus ([0128]: terminal device #A. [0189]: technical features described in the method embodiment is applicable to Fig. 3. Note: terminal device #A is disclosed in the method embodiment), comprising:
generate first information ([0128], [0132], table 2: terminal device #A generates sequence #A for a 1 bit feedback information #A (=first information). Note: [0003] discloses the terminal device can transmit K bits information), wherein the first information indicates a receiving status of downlink data ([0128], [0132], table 2: feedback information #A indicates receiving status of transport block #A (=downlink data). [0124]: transport block is downlink data);
determine a first sequence corresponding to a time-frequency resource from N candidate sequences based on the first information ([0128], [0131]-[0132], table 2: terminal device #A has 2 candidate sequences #A1 and #A2 (=N candidate sequences) corresponding to a time-frequency resource and uses candidate sequence #A1 (=first sequence) based on the feedback information #A having a receiving status of ACK. [0071]: candidate sequence y_s,i is generated based on a formula), N being an integer greater than 1 ([0132]: the value 2 (=N) of 2 candidate sequences #A1 and #A2 (=N candidate sequences) is an integer greater than 1), wherein:
the first information belongs to N candidate information ([0128], [0132], table 2: feedback information #A is either ACK or NACK of the 2 candidate information (=N candidate information)), 
a mapping between the first information and the first sequence belongs to one of P mapping relationships corresponding to the time-frequency resource ([0128], [0131]-[0132], table 2: feedback information #A is mapped to candidate sequence #A1 for ACK which is one of 2 mapping relationships (=P mapping relationships); the other mapping relationship is feedback information #A mapped to candidate sequence #A2 for NACK. Both mapping relationships correspond to time-frequency resource because candidate sequences #A1 and #A2 are carried on the time-frequency resource),
the N candidate sequences are generated based on N dedicated cyclic shift values and a first initial cyclic shift value ([0128], [0132], table 2: 2 candidate sequences #A1 and #A2 are generated based on corresponding cyclic shift values 0 and 6 generated by a network device for terminal device #A (see n_s) (=N dedicated cyclic shift values) and an initial cyclic shift value 0 corresponding to terminal device #A (see a_0) (=first initial cyclic shift value). [0071]: a_0 denotes initial cyclic shift values and n_s denotes dedicated cyclic shift values), 
the N dedicated cyclic shift values are dedicated parameters respectively used to generate the N candidate sequences ([0071], table 2: n_s values are dedicated parameters to generate each of the P candidate sequences, i.e. 2 candidate sequences #A1 and #A2), 
the first initial cyclic shift value is a common parameter used to generate the N candidate sequences ([0071], table 2: a_0 is a common parameter used to generate the P candidate sequences, i.e., 2 candidate sequences #A1 and #A2), and 
send the first sequence on the time frequency-frequency resource ([0128], [0131]-[0132]: terminal device #A sends sequence #A carried on the time-frequency resource, i.e., sequence #A1 for ACK, to network device).
AAPA does not disclose the terminal device #A comprises a storage medium including executable instructions; and at least one processor; wherein the executable instructions, when executed by the at least one processor, cause the apparatus to: and each of the P mapping relationships comprises N one-to-one mappings between the N candidate information and the N candidate sequences and in each of the P mapping relationships, at least two of the N candidate sequences are different but correspond to same candidate information, wherein the same candidate information belongs to L candidate information in the N candidate information, both P and L are integers greater than 1, and L is less than or equal to N.
However, Park discloses a storage medium including executable instructions; and at least one processor; wherein the executable instructions, when executed by the at least one processor, cause the apparatus to (Fig. 16, [1025]: UE comprises processor 40 and memory 50 storing operations for the processor); and
each of the P mapping relationships comprises N one-to-one mappings between the N candidate information and the N candidate sequences (table 7: each of the 4 mappings 1-4 (=P mapping relationships) comprises 4 one-to-one mappings (=for mapping 1, SEQ1 is mapped to gray code 00, SEQ2 is mapped to gray code 01, SEQ3 is mapped to gray code 11, and SEQ4 is mapped to gray code 10) between the 4 gray codes 00, 01, 11, and 10 (=N candidate information) and the 4 sequences SEQ1-SEQ4 (=N candidate sequences)); and
in each of the P mapping relationships, at least two of the N candidate sequences are different but correspond to same candidate information (table 7: in each of the 4 mappings, 3 sequences are different for a same candidate information, i.e., gray code 1 (=same candidate information) is associated with SEQ1, SEQ3, and SEQ4), wherein the same candidate information belongs to L candidate information in the N candidate information ([0246], table 7: gray code 01 (=same candidate information) belongs to 4 gray codes (=L candidate information) in the 4 gray codes (=N candidate information)), both P and L are integers greater than 1 (table 7: 4 mappings (=P) and 4 gray codes (=L) are greater than 1), and L is less than or equal to N (table 7: 4 gray codes (=L) is equal to 4 gray codes (=N)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the 1 bit feedback information #A as disclosed by AAPA in [0128]-[0130] with respect to table 2, which is a variable bit K, as taught by AAPA in [0003], to be a 2 bit with multiple mappings where three sequences are different for a same gray code, as taught by Park. 
Doing so provides sequences that are distinguished from each other so that the Hamming distance between UCI bits is small (Park: [0245]) because the amount of UCI can be 1 or 2 bits in a short PUCCH and the selected sequence are designed to satisfy a low peak power-to-average power ratio property (Park: [0134]).

Regarding claims 2 and 12, AAPA in view of Han discloses all features of claims 1 and 11 as outlined above. 
AAPA further discloses wherein the first information comprises K bits, and P=2K ([0003]: P=2K, [0128]: 1 bit (=K bits) feedback information #A has 2 mappings (=P mappings) for ACK and NACK; thus P=2K), K being an integer greater than 0 ([0003]: the value 1 (=K) of 1 bit (=K bits) is an integer greater than 0).

Regarding claims 3 and 13, AAPA in view of Han discloses all features of claims 1 and 11 as outlined above. 
AAPA further discloses wherein the first information comprises K bits, and N=2K ([0128]: 1 bit (=K bits) feedback information #A has 2 candidate information (=N candidate information) for ACK and NACK; thus N=2K), K being an integer greater than 0 ([0003]: the value 1 (=K) of 1 bit (=K bits) is an integer greater than 0).

Regarding claims 4 and 14, AAPA in view of Park discloses all features of claims 1 and 11 as outlined above. 
AAPA further discloses in [0128], [0132]: network device generates 2 candidate sequences (=first indication) for the terminal device #A. The 2 generated candidate sequences #A1 and #A2 have cyclic shift values 0 and 6, respectively. Candidate sequence #A1 with cyclic shift 0 is used for feedback information #A when it’s an ACK and candidate sequence #A2 with cyclic shift 6 is used for feedback information #A when it’s a NACK, see table 2.
AAPA does not disclose, but Park further discloses further comprising:
receiving, by the terminal device, first indication information, wherein the first indication information indicates a mapping relationship to which the mapping between the first information and the first sequence belongs ([0134]: UE receives from an eNB a set of a plurality of sequences as a short PUCCH resources (=first indication). [0243], [0246], table 7: the sequence set includes the mapping relationship as shown in table 7, i.e., a mapping between gray code 00 and SEQ1. Note: support for [0134] can be found on pg. 7 of the provisional application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network device and the terminal device #A, as taught by AAPA, to send and receive a set of a plurality of PUCCH resources indicating a mapping between gray codes and sequences, as taught by Park.
Doing so allows the eNB to provide sequences that satisfy a low peak power-to-average power ratio (Park: [0134]).

Regarding claims 5 and 15, AAPA in view of Han discloses all features of claims 1 and 11 as outlined above. 
AAPA does not disclose, but Han further discloses wherein dedicated cyclic shift values used to generate the at least two of the N candidate sequences corresponding to the same candidate information are different (Fig. 4, [0135]: for the same feedback (=same candidate information), different cyclic shifts are used for the predefined sequences (=candidate sequences), i.e., for ACK, the different cyclic shifts for the two predefined sequences are k1(i) and k2(i), respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the candidate sequences between ACK and NACK, as taught by AAPA in table 2, to have different cyclic shifts for a same feedback, as taught by Han. 
Doing so allows the receiver to use the sequences to perform peak correlation and determine whether ACK or NACK is transmitted and accurately estimate a timing error and a frequency deviation (Han: [0132]-[0133]).

Regarding claim 6, AAPA discloses A method, comprising:
receiving, by a network device, a first signal ([0126], [0131]-[0132]: network device receives a signal (=first signal) on a time-frequency resource), wherein the first signal carries at least a first sequence ([0126], [0131]-[0132]: signal carries sequence #A1 (=first sequence)), there is a mapping between first information and the first sequence ([0128]: sequence #A1 correspond to 1-bit feedback information #A (=first information) for indicating ACK. Note: [0003] discloses the terminal device can transmit K bits information), and the first information indicates a receiving status of downlink data ([0128]: 1 bit feedback information #A indicates receiving status, i.e., ACK, of transport block #A (=downlink data). [0124]: transport block is downlink data);
generating, by the network device, N candidate sequences comprising the first sequence ([0131]-[0132]: network device generates 2 candidate sequences #A1 and #A2 (=N candidate sequences) comprising the sequence #A1), N being an integer greater than 1 ([0132]: the value 2 (=N) of 2 candidate sequences #A1 and #A2 (=N candidate sequences) is an integer greater than 1), wherein:
the first information belongs to N candidate information ([0128], [0132], table 2: feedback information #A is either ACK or NACK of the 2 candidate information (=N candidate information)), 
the mapping between the first information and the first sequence belongs to P mapping relationships ([0128], [0131]-[0132], table 2: feedback information #A is mapped to candidate sequence #A1 for ACK which is one of 2 mapping relationships (=P mapping relationships); the other mapping relationship is feedback information #A mapped to candidate sequence #A2 for NACK. Both mapping relationships correspond to time-frequency resource because candidate sequences #A1 and #A2 are carried on the time-frequency resource), 
the N candidate sequences are generated based on N dedicated cyclic shift values and a first initial cyclic shift value ([0128], [0132], table 2: two candidate sequences #A1 and #A2 are generated based on corresponding cyclic shift values 0 and 6 generated by the network device for terminal device #A (see n_s) (=N dedicated cyclic shift values) and an initial cyclic shift value 0 corresponding to terminal device #A (see a_0) (=first initial cyclic shift value). [0071]: a_0 denotes initial cyclic shift values and n_s denotes dedicated cyclic shift values), 
the N dedicated cyclic shift values are dedicated parameters respectively used to generate the N candidate sequences ([0071], table 2: n_s values are dedicated parameters to generate each of the P candidate sequences, i.e. 2 candidate sequences #A1 and #A2), 
the first initial cyclic shift value is a common parameter used to generate the N candidate sequences ([0071], table 2: a_0 is a common parameter used to generate the P candidate sequences, i.e., 2 candidate sequences #A1 and #A2), and 
obtaining, by the network device, the first information by processing the first signal based on the N candidate sequences ([0131]-[0132]: network device obtains feedback information #A by processing the signal based on the two candidate sequences #A1 and #A2).
AAPA does not disclose each of the P mapping relationships comprises N one-to-one mappings between the N candidate information and the N candidate sequences and in each of the P mapping relationships, at least two of the N candidate sequences are different but correspond to same candidate information, wherein the same candidate information belongs to L candidate information in the N candidate information, both P and L are integers greater than 1, and L is less than or equal to N.
However, Park discloses each of the P mapping relationships comprises N one-to-one mappings between the N candidate information and the N candidate sequences (table 7: each of the 4 mappings 1-4 (=P mapping relationships) comprises 4 one-to-one mappings (=for mapping 1, SEQ1 is mapped to gray code 00, SEQ2 is mapped to gray code 01, SEQ3 is mapped to gray code 11, and SEQ4 is mapped to gray code 10) between the 4 gray codes 00, 01, 11, and 10 (=N candidate information) and the 4 sequences SEQ1-SEQ4 (=N candidate sequences)); and
in each of the P mapping relationships, at least two of the N candidate sequences are different but correspond to same candidate information (table 7: in each of the 4 mappings, 3 sequences are different for a same candidate information, i.e., gray code 1 (=same candidate information) is associated with SEQ1, SEQ3, and SEQ4), wherein the same candidate information belongs to L candidate information in the N candidate information ([0246], table 7: gray code 01 (=same candidate information) belongs to 4 gray codes (=L candidate information) in the 4 gray codes (=N candidate information)), both P and L are integers greater than 1 (table 7: 4 mappings (=P) and 4 gray codes (=L) are greater than 1), and L is less than or equal to N (table 7: 4 gray codes (=L) is equal to 4 gray codes (=N)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the 1 bit feedback information #A as disclosed by AAPA in [0128]-[0130] with respect to table 2, which is a variable bit K, as taught by AAPA in [0003], to be a 2 bit with multiple mappings where three sequences are different for a same gray code, as taught by Park. 
Doing so provides sequences that are distinguished from each other so that the Hamming distance between UCI bits is small (Park: [0245]) because the amount of UCI can be 1 or 2 bits in a short PUCCH and the selected sequence are designed to satisfy a low peak power-to-average power ratio property (Park: [0134]).

Regarding claim 16, AAPA discloses An apparatus ([0131]: network device), comprising:
receive a first signal on a time-frequency resource ([0126], [0131]-[0132]: network device receives a signal (=first signal) on a time-frequency resource), wherein the first signal carries at least a first sequence ([0126], [0131]-[0132]: signal carries sequence #A1 (=first sequence)), there is a mapping between first information and the first sequence ([0128]: sequence #A1 correspond to 1-bit feedback information #A (=first information) for indicating ACK. Note: [0003] discloses the terminal device can transmit K bits information), and the first information indicates a receiving status of downlink data ([0128]: 1 bit feedback information #A indicates receiving status, i.e., ACK, of transport block #A (=downlink data). [0124]: transport block is downlink data); and
generate N candidate sequences comprising the first sequence ([0131]-[0132]: network device generates 2 candidate sequences #A1 and #A2 (=N candidate sequences) comprising the sequence #A1), N being an integer greater than 1 ([0132]: the value 2 (=N) of 2 candidate sequences #A1 and #A2 (=N candidate sequences) is an integer greater than 1), wherein:
the first information belongs to N candidate information ([0128], [0132], table 2: feedback information #A is either ACK or NACK of the 2 candidate information (=N candidate information)), 
the mapping between the first information and the first sequence belongs to one of P mapping relationships corresponding to the time-frequency resource ([0128], [0131]-[0132], table 2: feedback information #A is mapped to candidate sequence #A1 for ACK which is one of 2 mapping relationships (=P mapping relationships); the other mapping relationship is feedback information #A mapped to candidate sequence #A2 for NACK. Both mapping relationships correspond to time-frequency resource because candidate sequences #A1 and #A2 are carried on the time-frequency resource), 
the N candidate sequences are generated based on N dedicated cyclic shift values and a first initial cyclic shift value ([0128], [0132], table 2: two candidate sequences #A1 and #A2 are generated based on corresponding cyclic shift values 0 and 6 generated by the network device for terminal device #A (see n_s) (=N dedicated cyclic shift values) and an initial cyclic shift value 0 corresponding to terminal device #A (see a_0) (=first initial cyclic shift value). [0071]: a_0 denotes initial cyclic shift values and n_s denotes dedicated cyclic shift values), 
the N dedicated cyclic shift values are dedicated parameters respectively used to generate the N candidate sequences ([0071], table 2: n_s values are dedicated parameters to generate each of the P candidate sequences, i.e. 2 candidate sequences #A1 and #A2), 
the first initial cyclic shift value is a common parameter used to generate the N candidate sequences ([0071], table 2: a_0 is a common parameter used to generate the P candidate sequences, i.e., 2 candidate sequences #A1 and #A2), and 
obtain the first information by processing the first signal based on the N candidate sequences ([0131]-[0132]: network device obtains feedback information #A by processing the signal based on the two candidate sequences #A1 and #A2).
AAPA does not disclose the network device comprises a storage medium including executable instructions; and at least one processor; wherein the executable instructions, when executed by the at least one processor, cause the apparatus to; and each of the P mapping relationships comprises N one-to-one mappings between the N candidate information and the N candidate sequences and in each of the P mapping relationships, at least two of the N candidate sequences are different but correspond to same candidate information, wherein the same candidate information belongs to L candidate information in the N candidate information, both P and L are integers greater than 1, and L is less than or equal to N.
However, Park discloses a storage medium including executable instructions; and at least one processor; wherein the executable instructions, when executed by the at least one processor, cause the apparatus to (Fig. 16, [1025]: base station comprises processor 140 and memory 150 storing operations for the processor); and
each of the P mapping relationships comprises N one-to-one mappings between the N candidate information and the N candidate sequences (table 7: each of the 4 mappings 1-4 (=P mapping relationships) comprises 4 one-to-one mappings (=for mapping 1, SEQ1 is mapped to gray code 00, SEQ2 is mapped to gray code 01, SEQ3 is mapped to gray code 11, and SEQ4 is mapped to gray code 10) between the 4 gray codes 00, 01, 11, and 10 (=N candidate information) and the 4 sequences SEQ1-SEQ4 (=N candidate sequences)); and
in each of the P mapping relationships, at least two of the N candidate sequences are different but correspond to same candidate information (table 7: in each of the 4 mappings, 3 sequences are different for a same candidate information, i.e., gray code 1 (=same candidate information) is associated with SEQ1, SEQ3, and SEQ4), wherein the same candidate information belongs to L candidate information in the N candidate information ([0246], table 7: gray code 01 (=same candidate information) belongs to 4 gray codes (=L candidate information) in the 4 gray codes (=N candidate information)), both P and L are integers greater than 1 (table 7: 4 mappings (=P) and 4 gray codes (=L) are greater than 1), and L is less than or equal to N (table 7: 4 gray codes (=L) is equal to 4 gray codes (=N)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the 1 bit feedback information #A as disclosed by AAPA in [0128]-[0130] with respect to table 2, which is a variable bit K, as taught by AAPA in [0003], to be a 2 bit with multiple mappings where three sequences are different for a same gray code, as taught by Park. 
Doing so provides sequences that are distinguished from each other so that the Hamming distance between UCI bits is small (Park: [0245]) because the amount of UCI can be 1 or 2 bits in a short PUCCH and the selected sequence are designed to satisfy a low peak power-to-average power ratio property (Park: [0134]).

Regarding claims 7 and 17, AAPA in view of Han discloses all features of claims 6 and 16 as outlined above. 
AAPA further discloses wherein the first information comprises K bits, and P=2K ([0003]: P=2K, [0128]: 1 bit (=K bits) feedback information #A has 2 mappings (=P mappings) for ACK and NACK; thus P=2K), K being an integer greater than 0 ([0003]: the value 1 (=K) of 1 bit (=K bits) is an integer greater than 0).

Regarding claims 8 and 18, AAPA in view of Han discloses all features of claims 6 and 16 as outlined above. 
AAPA further discloses wherein the first information comprises K bits, and N=2K ([0128]: 1 bit (=K bits) feedback information #A has 2 candidate information (=N candidate information) for ACK and NACK; thus N=2K), K being an integer greater than 0 ([0003]: the value 1 (=K) of 1 bit (=K bits) is an integer greater than 0).

Regarding claims 9 and 19, AAPA in view of Park discloses all features of claims 6 and 16 as outlined above. 
AAPA further discloses in [0128], [0132]: network device generates 2 candidate sequences (=first indication) for the terminal device #A. The 2 generated candidate sequences #A1 and #A2 have cyclic shift values 0 and 6, respectively. Candidate sequence #A1 with cyclic shift 0 is used for feedback information #A when it’s an ACK and candidate sequence #A2 with cyclic shift 6 is used for feedback information #A when it’s a NACK, see table 2.
AAPA does not disclose, but Park further discloses further comprising:
sending, by the network device, first indication information, wherein the first indication information indicates a mapping relationship to which the mapping between the first information and the first sequence belongs ([0134]: UE receives from an eNB a set of a plurality of sequences as a short PUCCH resources (=first indication). [0243], [0246], table 7: the sequence set includes the mapping relationship as shown in table 7, i.e., a mapping between gray code 00 and SEQ1. Note: support for [0134] can be found on pg. 7 of the provisional application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network device and the terminal device #A, as taught by AAPA, to send and receive a set of a plurality of PUCCH resources indicating a mapping between gray codes and sequences, as taught by Park.
Doing so allows the eNB to provide sequences that satisfy a low peak power-to-average power ratio (Park: [0134]).

Regarding claims 10 and 20, AAPA in view of Han discloses all features of claims 6 and 16 as outlined above. 
AAPA does not disclose, but Han further discloses wherein dedicated cyclic shift values used to generate the candidate sequences corresponding to the same candidate information are different (Fig. 4, [0135]: for the same feedback (=same candidate information), different cyclic shifts are used for the predefined sequences (=candidate sequences), i.e., for ACK, the different cyclic shifts for the two predefined sequences are k1(i) and k2(i), respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the candidate sequences between ACK and NACK, as taught by AAPA in table 2, to have different cyclic shifts for a same feedback, as taught by Han. 
Doing so allows the receiver to use the sequences to perform peak correlation and determine whether ACK or NACK is transmitted and accurately estimate a timing error and a frequency deviation (Han: [0132]-[0133]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/               Examiner, Art Unit 2478